       Case: 3:20-cv-00501-bbc Document #: 24 Filed: 09/02/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
DANIEL MALDONADO,
                                                         OPINION AND ORDER
                            Plaintiff,
                                                              20-cv-501-bbc
              v.

KEVIN CARR,

                            Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       Pro se plaintiff Daniel Maldonado has brought this proposed civil action under 42

U.S.C. § 1983, alleging that defendant Kevin Carr violated his constitutional rights in

conjunction with the 2007 revocation of plaintiff’s probation and a polygraph examination

administered prior to the revocation. Plaintiff originally filed his complaint in the United

States District Court for the Northern District of California, which transferred the case to

this court on June 1, 2020. Dkt. ##6-7. Four motions are before the court: (1) defendant’s

motion to dismiss the complaint under Fed. R. Civ. P. 12(b)(6) for plaintiff’s failure to state

a claim upon which relief can be granted, dkt. #19; (2) plaintiff’s motion for court assistance

in recruiting counsel to represent him, dkt. #18; (3) plaintiff’s motion for temporary relief

from registering as a sexual offender in his state of conviction pending his litigation in this

court, dkt. #2; and (4) plaintiff’s motion to amend his motion for temporary relief to

include three additional state criminal cases against him, dkt. #11.

       For the reasons below, I am granting defendant’s motion to dismiss plaintiff’s

complaint for failure to state a federal claim upon which relief may be granted. Plaintiff’s




                                              1
       Case: 3:20-cv-00501-bbc Document #: 24 Filed: 09/02/20 Page 2 of 6




remaining motions for temporary relief and for court assistance in recruiting counsel will be

denied as moot.



                                         OPINION

       In 2002, plaintiff Daniel Maldonado was sentenced to five years of probation after

he was convicted of two counts of causing a child to view sexual activity, in violation of Wis.

Stat. § 948.055(1). Dkt. #1 at 198. In September 2007, plaintiff’s probation was revoked

shortly before it was to conclude. Dkt. #1 at 75, 198. Since then, plaintiff has filed

numerous federal and state lawsuits relating to the revocation of his probation. He appealed

his revocation in the state courts all the way to the Wisconsin Supreme Court, and as part

of that process, raised many of the claims he asserts now. Dkt. #1 at 73, 75-77, 109, 136,

198-211, 225-26. The state appeal process concluded in November 2009, when the

Wisconsin Supreme Court denied plaintiff’s petition for review. Dkt. #1 at 73. In 2007,

plaintiff filed suit in this court against the Department of Corrections, claiming, as he does

in this case, that his constitutional rights were violated during the revocation process.

Maldonado v. Wisconsin Dept.of Corrections, No. 07-cv-673, 2008 WL 4449983, at *2

(W.D. Wis. Mar. 6, 2008). Plaintiff also has filed seven unsuccessful petitions for habeas

corpus relief under 28 U.S.C. § 2254 in this court, contesting the lawfulness of his probation

revocation. See case nos. 08-cv-005, 08-cv-104, 08-cv-270, 08-cv-279, 08-cv-306, 08-cv-308

and 10-cv-90.

       Plaintiff has filed a 72-page complaint, along with 162 pages of exhibits. Although

plaintiff identifies nine grounds for relief, his allegations are verbose, confusing and

                                              2
        Case: 3:20-cv-00501-bbc Document #: 24 Filed: 09/02/20 Page 3 of 6




conclusory. As defendant argues in his motion to dismiss, it is unclear from plaintiff’s

allegations how defendant, who was the Secretary of the Department of Corrections,

personally violated plaintiff’s rights. To be liable under § 1983, an individual defendant

must have caused or participated in a constitutional violation. Hildebrandt v. Illinois Dept.

of Natural Resources, 347 F.3d 1014, 1039 (7th Cir. 2003). There is no vicarious liability

under § 1983. Zimmerman v. Tribble, 226 F.3d 568, 574 (7th Cir. 2000) (“[Section] 1983

does not allow actions against individuals merely for their supervisory role of others.”).

       Even if plaintiff had named the individuals responsible for the alleged violations of

his rights, all of his § 1983 claims are barred by the applicable statute of limitations and will

be dismissed for failure to state a claim upon which relief may be granted. Jones v. Bock,

127 S.Ct. 910, 920-21 (2007) (“If the allegations [in a complaint] show that relief is barred

by the applicable statute of limitations, the complaint is subject to dismissal for failure to

state a claim.”). For claims like plaintiff’s brought under 42 U.S.C. § 1983, federal courts

must use the statute of limitations governing personal injury actions in the state where the

injury took place. Wallace v. Kato, 549 U.S. 384, 387 (2007); Turner v. Racine City &

County, No. 19-cv-852-jdp, 2020 WL 290948, at *1 (W.D. Wis. Jan. 21, 2020). At the

time plaintiff’s probation was revoked, Wisconsin had a six-year personal injury statute of

limitations. Wis. Stat. § 893.53 (vers. eff. Jul. 1, 1980 to Apr. 4, 2018); Cannon v.

Newport, 850 F.3d 303, 305-06 (7th Cir. 2017). Plaintiff’s appeal process concluded in

November 2009, when the state supreme court denied his petition for review. Therefore,

by November 2009 at the latest, plaintiff knew or should have known about the violations



                                               3
        Case: 3:20-cv-00501-bbc Document #: 24 Filed: 09/02/20 Page 4 of 6




he alleges, but he did not file suit until more than 10 years later. Hanson v. A .H. Robins,

Inc., 113 Wis. 2d 550, 560, 335 N.W.2d 578, 583 (1983) (statute of limitations period

begins to run either when injury discovered or should have been discovered with “reasonable

diligence”).

       Plaintiff does not contest defendant’s argument that he knew or should have known

about the alleged violations by 2009, but he says that he was not able to file a lawsuit

because of he suffered from a variety of health problems, including diabetes, the surgical

removal of his thyroid gland and neuropathy. However, I am not persuaded by plaintiff’s

attempt to make an argument for equitable tolling of the limitations period. Even if plaintiff

was in poor health, it is not plausible that he had no opportunity to file a complaint during

the 10 plus years that have passed since his probation was revoked. In fact, he managed to

file in this court two civil rights actions in 2009 and a habeas petition in 2010. See case nos.

09-cv-218, 09-cv-599 and 10-cv-90.

       In addition, as I explained in my order dismissing his previous case brought under §

1983, case no. 07-cv-673, plaintiff cannot bring any claim challenging the validity or

duration of a criminal conviction, sentence or revocation of probation and parole in an

action under § 1983 unless he has prevailed in a habeas corpus proceeding challenging the

conviction, sentence or revocation. Heck v. Humphrey, 512 U.S. 477, 487 (1994); Williams

v. Wisconsin, 336 F.3d 576, 579-80 (7th Cir. 2003) (applying Heck to “fact or duration”

of parole); Knowlin v. Thompson, 207 F.3d 907, 909 (7th Cir. 2000) (“[A claim that] would

necessarily imply the invalidity of [the prisoner’s] Wisconsin parole revocation . . . cannot



                                               4
        Case: 3:20-cv-00501-bbc Document #: 24 Filed: 09/02/20 Page 5 of 6




be shown through a § 1983 suit.”). The rules of supervision or conditions of plaintiff’s

probation and parole are part of his sentence because they “define the perimeters of [his]

confinement.” Williams, 336 F.3d at 579-80 (“It is because of these restrictions that

parolees remain ‘in custody’ on their unexpired sentences and thus may initiate a collateral

attack while on parole.”). See also Drollinger v. Milligan, 552 F.2d 1220 (7th Cir.1977)

(applying Heck to conditions of probation). Therefore, habeas corpus is the sole federal

remedy when, as in this case, a ruling in plaintiff’s favor would necessarily imply the illegality

of his custody or the invalidity of his conviction or sentence. Heck, 512 U.S. at 487. The

rule in Heck applies even if it is too late for plaintiff to seek collateral relief through a habeas

petition, so long as plaintiff could have sought collateral relief earlier but failed to do so in

a timely manner. Burd v. Sessler, 702 F.3d 429, 436 (7th Cir. 2012). Plaintiff has neither

established the invalidity of his sentence by showing that he prevailed in a habeas corpus

proceeding nor shown that he was unable to challenge his sentence in state court. In fact,

he has filed seven unsuccessful habeas petitions challenging his probation revocation, and

it is unlikely that he would be permitted to file yet another.

       Finally, plaintiff says that his claims are not limited to § 1983. In count nine of his

complaint, plaintiff alleges that he is seeking review of a Wisconsin Department of

Corrections letter under the Administrative Procedure Act. The June 10, 2019 letter, which

is attached to plaintiff’s complaint, explains why plaintiff meets the statutory requirements

for lifetime registration as a sex offender. However, the Administrative Procedure Act, 5




                                                 5
        Case: 3:20-cv-00501-bbc Document #: 24 Filed: 09/02/20 Page 6 of 6




U.S.C. §§ 551(1) and 702, authorizes federal courts to review decisions only from federal

agencies, not from any state court or state agency.

        For all of these reasons, plaintiff’s complaint must be dismissed.



                                           ORDER

        IT IS ORDERED that

        1.   Defendant Kevin Carr’s motion to dismiss plaintiff Daniel Maldonado’s

complaint, dkt. #19, is GRANTED.

        2. Plaintiff’s motion for temporary relief pending appeal, dkt. #2, motion to amend

his motion for temporary relief, dkt. #11, and motion for court assistance in recruiting

counsel, dkt. #18, are DENIED as moot.

        3. The clerk of court is directed to enter judgment in favor of defendant and close the

case.

        Entered this 2d day of September, 2020.

                                            BY THE COURT:

                                            /s/
                                            __________________________
                                            BARBARA B. CRABB
                                            District Judge




                                               6
